Title: [Diary entry: 10 April 1760]
From: Washington, George
To: 

Thursday Apl. 10th. Mrs. Washington was blooded by Doctr. Laurie who stayd all Night. This Morning my Plows began to Work in the Clover Field, but a hard Shower of Rain from No. Et. (where the Wind hung all day) abt. 11 Oclock, stopd them for the Remainder of the day. I therefore Employd the hands in making two or three hauls of the Sein, & found that the Herrings were come. Val Crawford brought 4 Hhds. of my Mountain Tobo. to the Warehouses in Alexa. two in my own Waggon and with a Plow such as they use mostly in Frederick came here in the Night. He informd me of my worthy Overseer Hardwicks lying since the 17th. Ulto. in Winchester of a Broken Leg.